DETAILED ACTION
This is the second Office Action regarding application number 17/340,142, filed on 06/07/2021, which claims priority to provisional application number 63/041,804, filed on 06/19/2020.
This action is in response to the Applicant’s Response received 03/17/2022.

Status of Claims
Claims 1-20 are currently pending.
Claims 19 and 20 are new.
Claims 1-6 are amended.
Claims 6-16 are withdrawn.
Claims 1-5 and 17-20 are examined below.
The Office’s objections to the Drawings are withdrawn-in-part in light of the Applicant’s amendments.
The rejection of claims 1-5, 17, and 18 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1-5, 17, and 18 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 03/17//2022 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 
The drawings objection is maintained-in-part because the applicant did not reply or provide other information related to the missing illustration of the claimed rails. Without acceptable illustration, the examiner asserts that the application does not provide sufficient description to practice or construct the invention claimed, unless the applicant believes that skilled artisans would understand its implementation as obvious and well-known.


Drawings
The drawings are objected to because they fail to illustrate components critical to the operation of the claimed device. Specifically, claim 5 recites rails, but no figure includes specific reference or numbering corresponding to the rails.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “vertical walls” but there are no vertical walls previously recited in claims 1 or 19, and this term lacks antecedent basis. The applicant might have intended to recite “vertical sides”.
Claim 20 recites “features that enable it to be self-contained and ready-to-use”. The examiner cannot determine the scope of this limitation, since the terms “features”, “self-contained” and “ready-to-use” are words without specific structural meaning or definition in the context of mobile solar systems. The examiner finds that skilled artisans would be unable to determine the metes and bounds of these terms. For instance, exactly what sort of system would be “ready-to-use” versus one that is not? Exactly what sort of system is “self-contained” versus one that is not? Exactly what is a “feature”? Must a feature be a structural component or only a functional capability? In essence, the examiner concludes that a skilled artisans would be unable to determine whether a comparable device would infringe on this claim, if patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BOYK (US 2014/0137925 A1) in view of COWHAM (US 2015/0162865 A1).
Regarding claim 1, BOYK teaches an automated self-contained solar panel system comprising: 
a weather-tight shipping crate (standard shipping container, para. 23); 
a central column (center posts 38 and 42); 
a first solar array having a center solar panel with a wing panel attached to a first side of the central column (see annotated Fig. 4 illustrating the recited features); 
a second solar array having a center solar panel with a wing panel attached to a second side of the central column (see annotated Fig. 4 illustrating the recited features); 
a first plurality of motors coupled to the shipping crate, central column and first and second solar arrays configured to place the shipping crate, central column and center and wing panels of the first and second solar arrays in one of stowed and deployed positions (center post movement may be powered by hydraulic motors, and controls 54 may allow for the solar arrays to deploy by opening the container, para. 23); and 
a controller in communication with the first plurality of motors (control box provides for remote control, para. 15 and 18; controls 54 may allow for the solar arrays to deploy by opening the container, para. 23) and configured to: 
automatically control the first plurality of motors to place the shipping crate, central column, and solar panels in a deployed position in response to receiving a deployment command, where the central column extends from the shipping crate in a substantially vertical orientation above the shipping crate when in the deployed position (see annotated Fig. 4 illustrating a substantially vertical orientation of the center posts 38/42); and 
automatically control the first and second plurality of motors to place the shipping crate, central column, and the solar panels in a stowed position in response to receiving one of a stow command and an inclement weather forecast (an excessive wind condition may activate the system to retract into a stow position, para. 17).

    PNG
    media_image1.png
    592
    1000
    media_image1.png
    Greyscale

BOYK does not disclose expressly the shape of the shipping crate or its weather tightness, or an exact number of motors coupled to the various system parts to perform the recited deployment and stow commands.
It would have been obvious to skilled artisans to duplicate the number of motors to any number sufficient, including a plurality, to provide for the well-known function of solar array tracking, because the duplication of parts has no patentable significance unless a new and unexpected results is produced. MPEP 2144.04(VI)(B). No new and unexpected result is described by the applicant. 
The examiner also finds that skilled artisans would immediately understand and acknowledge that standard shipping containers are generally “weather-tight” and have at least a top side, a bottom side, and four vertical sides or walls. If standard shipping containers were not weather-tight that would have little utility in the shipping industry.
The examiner also finds that skilled artisans would find it obvious to provide automated means to accomplishing the same functions and results of the prior art invention. MPEP 2144.04(III).

Regarding claim 2, BOYK teaches or suggests the system of claim 1, wherein the first and second solar arrays each has at least one additional wing panel attached to either side of the center solar panel (annotated Fig. 4 illustrates at least one additional wing panel between the marked center panels and the center posts 38/42).

Regarding claim 3, BOYK teaches or suggests the system of claim 1, but does not disclose expressly that the first and second solar arrays each includes at least one additional center solar panels. BOYK discloses generally that more solar panels provide larger size and output (paras. 26-27).
It would have been obvious to skilled artisans to duplicate the number of center solar panels to any number sufficient, including a plurality, to provide for the well-known function of added solar power output, because the duplication of parts has no patentable significance unless a new and unexpected results is produced. MPEP 2144.04(VI)(B). No new and unexpected result is described by the applicant.

Regarding claim 17, BOYK teaches or suggests the system of claim 1, further comprising a second plurality of motors coupled to the central column and first and second solar arrays configured to place the first and second solar arrays in a more optimal altitude orientation to receive solar energy (altitude is controlled by self-leveling truss with hydraulic gear motor 26 for pan and tilt, para. 18).
It would have been obvious to skilled artisans to duplicate the number of motors to any number sufficient, including a plurality or hydraulic gears, to provide for the well-known function of solar array tracking, because the duplication of parts has no patentable significance unless a new and unexpected results is produced. MPEP 2144.04(VI)(B). No new and unexpected result is described by the applicant. Skilled artisans in the solar tracking field would find it obvious and routine to add motors for additional power when moving larger solar panel arrays.

Regarding claim 18, BOYK teaches or suggests the system of claim 17, wherein the controller is configured to automatically control the second plurality of motors to orient the solar panels in a more optimal altitude direction to receive solar energy in response to determining a time when the shipping crate, central column, and solar panels are in the deployed position (the automatic computers can control rotation, paras. 15 and 18). The examiner finds that skilled artisans would find it obvious to provide automated means to accomplishing the same functions and results of the prior art invention. MPEP 2144.04(III).

Regarding claim 19, BOYK teaches or suggests the system of claim 1, wherein the controller is configured to automatically place the shipping crate in the deployed position by lowering all vertical walls of the shipping crate into a substantially horizontal orientation. The examiner finds that skilled artisans would find it obvious to provide automated means to accomplishing the same functions and results of the prior art invention. MPEP 2144.04(III).

Regarding claim 20, BOYK teaches or suggests the system of claim 1, further including features that enable it to be self-contained and ready-to-use (BOYK describes that the system is functional in off-grid environments, and the examiner finds that the system taught already contains all the necessary components and would not require additional assembly other than perhaps the most mundane and obvious adjustments). The examiner finds that skilled artisans would find it obvious to provide automated means to accomplishing the same functions and results of the prior art invention. MPEP 2144.04(III).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over BOYK (US 2014/0137925 A1) in view of MARTIN (US 2014/0238467 A1).
Regarding claim 4, BOYK teaches or suggests the system of claim 18, but does not directly or expressly describe a third plurality of motors coupled to the central column configured to orient the solar arrays in a more optimal azimuth orientation. 
MARTIN describes a storage-container-based solar array system having motors that provide for both altitude and azimuth control and connected with automatic computers (para. 33 and Fig. 2B), in order to orient the solar panels in a direction where the most sunlight may be received.

    PNG
    media_image2.png
    651
    513
    media_image2.png
    Greyscale

It would have been obvious to skilled artisans to add motors for azimuth control as taught by MARTIN to provide for rotation of the array in an azimuth direction in order to orient the solar panels in a direction where the most sunlight may be received.
It would have been obvious to skilled artisans to duplicate the number of motors to any number sufficient, including a plurality, to provide for the well-known function of solar array tracking, because the duplication of parts has no patentable significance unless a new and unexpected results is produced. MPEP 2144.04(VI)(B). No new and unexpected result is described by the applicant.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BOYK (US 2014/0137925 A1) in view of SMITH (US 2013/0186450 A1).
Regarding claim 5, BOYK teaches or suggests the system of claim 1, but does not disclose expressly that the wing panels are mounted on rails enabling slidable engagement with the center solar panel. BOYK, however, describes that the solar panels may include rollers that allow the panels to separate and deploy into a larger array, that allows for more compact storage during shipment and travel, while providing cushioning between the panels and the supporting structure to avoid breaking of the panels (para. 24).
SMITH describes options for deployment of multi-panel solar arrays, using rail (126) mounting to allow for sliding engagement, connection and movement between adjacent panels (Fig. 3). SMITH remarks that the use of the tracks or channels assists in deployment and retraction of the solar arrays, and allows for the movement to be mechanized and automated (para. 31).

    PNG
    media_image3.png
    725
    520
    media_image3.png
    Greyscale

It would have been obvious to skilled artisans to modify BOYK and employ rails for sliding engagement between adjacent solar panels as taught by SMITH to assist in deployment and retraction of the solar arrays, and allow for the movement to be mechanized and automated.

Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721